Opinion issued February 23, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00533-CR
———————————
CHRISTOPHER
ROBIN ONTIVEROS, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 185th District Court 
Harris County, Texas

Trial Court Cause No. 1180898

 
MEMORANDUM
OPINION
Appellant,
Christopher Robin Ontiveros, has filed a motion to
dismiss the appeal.   The motion complies
with Texas Rule of Appellate Procedure 42.2(a). 
See Tex. R. App. P.
42.2(a).  We have
not issued a decision in the appeal.
Accordingly,
we dismiss the appeal.  See Tex.
R. App. P. 43.2(f).
 We dismiss any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Massengale, and
Huddle.
Do not publish. 
 Tex. R. App. P. 47.2(b).